 0In the Matter of THE PUTNAM COMPANYandINTERNATIONALMOLDERSAND FOUNDRY WORKERS UNION OF NORTH AMERICA, A. F. OF L.Case No.1-R-2543.Decided October 03,1945Mr. Ernest L. Anderson,ofWorcester,Mass.,andMr. SamuelReynolds,of Putnam, Conn., for the Company.Mr. E. F. Kennedy,of Providence, R. I., for the Union.Mr. Donald B. Brady,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Molders and FoundryWorkers Union of North America, A. F. of L., herein called theUnion, alleging that a question affecting commerce had arisen con-cerning the representation of employees of The Putnam Company,Putnam, Connecticut, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Robert E. Greene, Trial Examiner. The hearing was held atPutnam, Connecticut, on July 31, 1945. The Company and the Unionappeared and participated.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Putnam Company is a Connecticut corporation with its prin-cipal office and place of business at Putnam, Connecticut, where it isengaged in the manufacture of gray iron castings.The principalraw materials used are iron, sand, and coke, of which approximately64 N. L R.B., No. 76.418 THE PUTNAM COMPANY41980 percent is received from outside the State of Connecticut.Thevalue of annual sales exceeds $300,000, of which more than 50 percentrepresents products shipped to points outside the State of Connecticut.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternationalMolders and FoundryWorkersUnion of NorthAmerica, affiliated with the American Federation of Labor, is a labororganization admitting to membership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONIn June 1945, the Union requested recognition as sole bargainingagent of the Company's employees.The Company thereafter re-fused to accord such recognition until the Union had been certifiedby the Board in the appropriate unit.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section (2) (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with the stipulation of the parties, that allemployees of the Company at its Putnam, Connecticut, plant, ex-cluding office and clerical employees, foremen, and all other super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act 2V. TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-i The Field Examiner reported that the Union submitted 27 authorization cards thatthere are approximately 60 persons in the appropriate unit ; and that there were 17 cardsdated May 1945 and 10 dated June 1945.2During the hearing the Union made a motion to amend the petition to exclude patternmakers from the unit but since no pattern makers are employed by the Company the motionwas withdrawn. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with The PutnamCompany, Putnam,Connecticut,an election by secret ballot shall beconducted as early as possible,but not later than thirty(30) daysfrom the date of this Direction under the direction and supervision ofthe Regional Director for the First Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, ofsaidRules and Regulations,among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately precedingthe date of this- Direction,including employees who did not workduring the said pay-roll period because they were ill or on vacationor temporarilylaidoff, and including employees in the awned forcesur the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election,to determine whether or not they desire to be representedby International Molders and Foundry Workers Union of NorthAmerica, A. F. of L.,for the purposes of collective bargaining.Mn. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.